UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6380



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY   TERRELL     WASHINGTON,   a/k/a   Antonio
Williams,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
96-175, CA-99-2726)


Submitted:   May 30, 2002                     Decided:   June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Terrell Washington, Appellant Pro Se. Gregory Welsh, Assistant
United States Attorney, Katharine Jacobs Armentrout, Assistant
United States Attorney, Philip S. Jackson, Assistant United States
Attorney, Lynne Ann Battaglia, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Terrell Washington seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Washington, Nos. CR-96-175; CA-

99-2726 (D. Md. Nov. 16, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2